The appellant was convicted in the Circuit Court of the City of St. Louis, of arson, in the third degree, under Section 3288, Revised Statutes 1919, *Page 386 
and his punishment assessed at fifteen years' imprisonment in the penitentiary, which was reduced by the trial court to five years. From this judgment he appeals.
The offense for which the appellant was convicted was the burning of certain household goods in the possession of one Bertha Trader, located in an apartment occupied by her on Delmar Avenue, in the City of St. Louis, with the intent to injure and defraud the insurers of said property. Bertha Trader testified for the State. Her testimony was to the effect that she, the appellant, and one Fendelman entered into a conspiracy to burn the goods in the apartment in which she resided for the purpose of securing the insurance on same; that the appellant brought the greater part of the goods and placed them in the building for the purpose; that he introduced Fendelman to her as the man who would start the fire and stated that his name was Jones. The appellant testifying in his own behalf denied any connection with the matter, except as an insurance adjuster. The property was insured in the sum of eight hundred dollars in one company and one thousand dollars in another. Upon an adjustment of the loss the two insurance companies paid the sum of eight hundred dollars; of this amount Bertha Trader received two hundred and fifty dollars, and the balance was retained by the appellant. The latter was at the time a member of the firm of Bersch, McMahan  Ritter, whose ostensible business was that of a fire insurance adjuster, engaged in business under the name of the Independent Adjustment Company, and as such it represented Bertha Trader in the settlement of her claims against the insurance companies. The burning of the goods as testified by Bertha Trader was effected by the starting of a fire in a wardrobe in one of the rooms of the apartment. Fendelman, who, under the conspiracy, was to start the fire was seen in the immediate vicinity of the building at the time.
There is much testimony as to the particulars of the fire, the adjustment of the claim by Ritter for Mrs. *Page 387 
Trader, and his retention of the money when the losses were paid, not necessary to be set forth in detail.
Fendelman was indicted jointly with the appellant. A severance was granted, resulting in the conviction as heretofore stated.
I. Appellant contends that the indictment is insufficient, in that it does not allege the name of the owner of the building in which the goods burned were located. This allegation was not necessary. The section under which the indictmentIndictment.  was framed is several. The offense denounced therein with which the appellant was charged was the burning of goods with the intent to defraud the insurers.
This offense is charged in the language of the statute and hence there is no merit in the contention, for the reason that the crime having been defined by the statute which embodied all the constituent elements of the offense, the indictment following same is sufficient. This measure of the sufficiency of a statutory charge was last approved by this court in State v. Bersch, 276 Mo. l.c. 411, 207 S.W. l.c. 813. Stated more concretely as applicable to the law and facts at bar, the offense consisted, as stated, in the burning of the goods to defraud the insurers. [State v. Greer, 243 Mo. 599.] The location of such goods other than that they were in the City of St. Louis, where the charge was preferred, which fact is alleged in the indictment, was immaterial.
II. It is contended that error was committed in the striking out of the answer of the witness Bertha Trader to an inquiry made of her by the counsel for the appellant on cross-examination, as follows:
"In making the statement to Mr. McDaniel, did you not, by reason of making said statement, entertain the hope and expectation that you would not be prosecuted?"Expectationsfrom Confessions.
To this she answered, "No, sir," which answer on the motion of counsel for the State was stricken *Page 388 
out. What this statement was concerning which the inquiry was made, does not appear. Although this inquiry was repeated, followed by a like ruling as at first, it was confined in each instance to the witness's hopes and expectations, dependent upon her having made the statement alleged to have been made to McDaniel, and not to her testimony at the trial to which no reference was made. If the inquiry had been directed to ascertaining her hopes and expectations, dependent upon her testimony, the exclusion of her answer, if in the affirmative, would have been error, and if found upon a consideration of all the other facts to have been prejudicial, it would have been sufficient to have worked a reversal. Numerous rulings are to be found declaratory of the latitude permissible in the cross-examination of witnesses shown to have been connected with the crime for which the accused was being tried. Proofs of promises, inducements and the hopes and beliefs of the witness may be adduced to affect his credibility, but a vague inquiry as to an alleged statement of the witness, of which not even the purport is shown, cannot be made to serve that purpose.
The facts at bar, therefore, clearly distinguish this case from rulings here and elsewhere, recognizing the right of cross-examination to ascertain if a witness's testimony is animated by any other purpose than a statement of the facts. [State v. Shelton, 223 Mo. l.c. 134 and cases; Stevens v. People,215 Ill. 593; People v. Langtree, 64 Cal. l.c. 259; People v. Moore, 181 N.Y. 524; State v. Kent, 4 N.D. l.c. 598; Lee v. State, 21 Ohio St. 151.]
III. Error is assigned in the admission in evidence of statements made by appellant to Bertha Trader as to his connection with other incendiary fires. These statements were in the nature of voluntary admissions of the commission byOther    the appellant of other crimes of a like nature to thatCrimes.  charged. They were admissible as tending to show intent, and it is immaterial *Page 389 
whether they occurred before or after the commission of the crime for which he was being tried. [State v. Bersch, 276 Mo. l.c. 415 and cases.]
Furthermore, the admission of this testimony was authorized as tending to show that the fire in question was of incendiary origin, and also to prove the corpus delicti, or connect the appellant with same. [State v. Cox, 264 Mo. l.c. 413 and cases.]
IV. It was attempted to be shown that one of the State's witnesses was biased or hostile to Fendelman and hence that the exclusion of his testimony as to such bias was error. It is always competent, as affecting the credibility of aPrejudice.  witness, to ascertain the state of his mind against the accused. [State v. Horton, 247 Mo. l.c. 665; State v. Miller, 71 Mo. 590.] This rule, however, has never been extended to the admission of proof of witness's bias against others. [State v. Montgomery, 28 Mo. 594.] Fendelman, although he had been jointly indicted with the appellant, had been granted a severance and was not a party to the action. It was, therefore, immaterial what the witness's feelings may have been towards him.
V. It is further contended that error was committed in admitting testimony as to the prior conduct of Mrs. Trader to rebut the attack upon her character made by the appellant. Appellant's counsel had attempted in theRebuttal.  cross-examination of certain witnesses for the State to show that Mrs. Trader had kept a house of ill-repute, or one bearing that reputation in the neighborhood. The evident purpose of this examination was to show that she was a woman of unchaste character and thereby affect her credibility. In rebuttal the State was permitted to show that her house did not bear that reputation. The testimony, therefore, did not, as contended by appellant, constitute proof of specific acts to sustain the witness's character. Where an inquiry is made, as at bar, the State may be permitted to rebut the testimony thus offered by proof of the actual facts. Although *Page 390 
the trial court may, therefore, have erred in permitting counsel for the appellant to make the inquiry in the manner in which it was made (People v. Christy, 65 Hun, l.c. 353; White v. Comm., 96 Ky. l.c. 184; Griffin v. State, 14 Ohio St. l.c. 63), this did not preclude the State from disproving same; ruled otherwise, the appellant would be enabled to profit by his own error.
The propriety of the trial court's ruling in this behalf may be tersely stated in the language of a well recognized treatise on evidence (1 Greenleaf, Evidence, section 468) cited with approval in Olive v. State, 11 Neb. l.c. 27, as follows: "If the counsel chooses to cross-examine the witness as to facts not admissible in evidence, the other party has a right to examine him as to the evidence so given." [22 C.J. pp. 483, 484, sec. 582 and cases.]
VI. Error is assigned in the refusal of the trial court to admit testimony to show the good character of Fendelman, who testified for the defense. His character had not beenGood        directly questioned, but on cross-examinationCharacter.  inquiries were made of him reflecting upon his standing; and later the appellant offered to show that Fendelman was a man of good reputation for truth and veracity. The rule as to the admission of testimony of this character in both civil and criminal cases has been very exhaustively considered by GRAVES, J., in Banc, in Orris v. Railroad, 214 S.W. 124, in which it is held, at page 130:
"Neither proof of mere contradictory statements nor a rigid cross-examination of the party will authorize the introduction of evidence, as to his general reputation for truth and veracity. Such things go to the credit to be given a witness's testimony, rather than to his reputation, for truth and veracity."
The opinions of the courts of appeals, holding to contrary, which are cited by appellant in his brief, are expressly overruled. The ruling in the Orris case, so far as it applies to criminal cases, is but an affirmance of the doctrine announced in the early case of State v. Thomas, *Page 391 78 Mo. 327, which was subsequently given express approval in State v. Fogg, 206 Mo. l.c. 716, in which the court said:
"It is urged by counsel for appellant that the court committed error in exclusion of the testimony offered to prove the defendant's reputation, in the neighborhood in which he resided, for truth and veracity. This testimony was properly excluded for the reason that the defendant's reputation for truth and veracity had not been assailed, and the mere fact that there was a conflict beween his testimony and that of the prosecuting witness is not in contemplation of law such an attack upon his reputation for truth and veracity as would warrant the court in admitting the testimony as to such reputation, for the purpose of bolstering up the testimony of the defendant, when such reputation had been in no way assailed. As applicable to this proposition we know of no rule of law which makes any distinction between the defendant as a witness and any other witness in the case; therefore, we take it that the rule as announced in State v. Thomas, 78 Mo. 327, is decisive of this question."
We, therefore, overrule this contention.
VII. We have carefully reviewed the instructions, not only those given, but those refused; while the former are numerous and somewhat prolix in verbiage, they correctlyInstructions.  present the applicable law under the evidence and are not subject to such criticism as to warrant a reversal.
The instructions refused, where not covered by those given, are subject to such objections as to prevent our interfering with the ruling of the trial court in regard thereto; they are either not authorized by the facts, or are a comment on same, or incorrectly declare the law. We do not deem it necessary, therefore, to review them separately.
The testimony as to the appellant's guilt is ample to sustain the verdict. He was fairly tried and the judgment is, therefore, affirmed. All concur. *Page 392